Citation Nr: 1702333	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial increased rating for benign prostatic hypertrophy (BPH) in excess of 10 percent prior to May 24, 2011,  in excess of 20 percent prior to May 6, 2014, and in excess of 40 percent from that date forward.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.

3.  Entitlement to an initial compensable rating for left wrist tenosynovitis.

4.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), prior to May 6, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974 and from September 1997 to February 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case is currently under the jurisdiction of the RO in Little Rock, Arkansas.

The Veteran later testified before the undersigned at a May 2011 Video Conference hearing.  The hearing transcript is of record. 

In February 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a July 2014 rating decision, the RO granted an increased rating of 40 percent for service-connected BPH, effective May 6, 2014, and 20 percent back to May 24, 2011.  The issue of an increased rating for BPH remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 6, 2014, the Veteran's degenerative disc disease of the lumber spine was manifested by forward flexion of the lumbar spine of no less than 80 degrees, with consideration of functional impairment and symptoms of pain; there was no favorable or unfavorable ankylosis of the thoracolumbar spine; no evidence of incapacitating episodes requiring bed rest, due to pronounced symptoms of intervertebral disc syndrome, and no separately ratable neurological abnormalities.

2.  For the period beginning May 6, 2014, the Veteran's degenerative disc disease of the lumber spine has been manifested by forward flexion of the lumbar spine greater than 30 degrees, but not greater than 60 degrees, with consideration of functional impairment and symptoms of pain; there is no favorable or unfavorable ankylosis of the thoracolumbar spine; no evidence of incapacitating episodes requiring bed rest, due to pronounced symptoms of intervertebral disc syndrome, and no separately ratable neurological abnormalities, other than radiculopathy of the left lower extremity.

3.  For the period prior to May 24, 2011, the Veteran's BPH manifested mild symptoms associated with voiding dysfunction.

4.  For the period prior from May 24, 2011, to May 5, 2014, the Veteran's BPH manifested symptoms of daytime frequency of eight times a day or a daytime voiding interval between one or two hours.  

5.  For the period beginning May 6, 2014, the Veteran's BPH has not required the use of an appliance, or the wearing of absorbent materials that must be changed more than four times per day; or manifested constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling.

6.  Tenosynovitis of the left wrist has been manifested by subjective complaints of pain; no compensable limitation of motion or ankylosis of the wrist has been demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to May 6, 2014, the criteria for a rating in excess of 10 percent for the service-connected degenerative disc disease of the lumber spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 3.321, 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  For the period beginning May 6, 2014, the criteria for a rating of 20 percent, but no higher, for the service-connected degenerative disc disease of the lumber spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 3.321, 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

3.  For the period prior to May 24, 2011, the criteria for a rating in excess of 10 percent for BPH have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

4.  For the period from May 24, 2011, to May 5, 2014, the criteria for a rating in excess of 20 percent for BPH have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

5.  For the period beginning May 6, 2014, the criteria for a rating in excess of 40 percent for BPH have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

6.  The criteria for a compensable rating for tenosynovitis of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran who is working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Degenerative Disc Disease of the Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis.  

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5237 (2015).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Analysis

In a May 2009 rating decision, the RO granted service connection for lumbar spine degenerative disc disease.  A 10 percent evaluation was assigned, effective March 1, 2009.  The Veteran has appealed this initial rating.

In order for a rating in excess of 10 percent to be granted under the general rating formula, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Period Prior to May 14, 2014

On VA examination in November 2008, the Veteran complained of low back pain, elicited by physical activity, but relieved with rest.  He denied any episodes of incapacitation or functional impairment as a result of this condition.  On physical examination, there were no signs of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  There was symmetry of spinal motion with normal curvatures of the spine.  Straight leg raising was negative bilaterally.  Range of motion of the lumbar spine was reported at 95 degrees flexion, 20 degrees extension with pain, 35 degrees lateral flexion bilaterally with pain, 25 degrees right rotation with pain, and 30 degrees left rotation with pain.  There was no additional loss to joint function due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination showed normal motor and sensory function with deep tendon reflexes intact and consistent, bilaterally.  X-ray findings of the lumbar spine revealed disc space narrowing at L3-4, L4-5 and L5-S1, and subluxation of the body of L5 on S1.  The Veteran was diagnosed with lumbar spine degenerative disc disease with spondylolisthesis.

Private medical records demonstrate ongoing treatment for this disability.  An MRI conducted 5/13/10 revealed L5-S1 grade 1 spondylolisthesis and L4-5 retrolisthesis with spondylosis and disc bulge, and L3-4 demonstrated disc bulge.

On VA examination in June 2010, there were findings of muscle spasm and tenderness to palpation of the lower lumbar spine.  Range of motion of the lumbar spine revealed forward flexion to 90 degrees (normal) with pain at 80 degrees; posterior flexion to 10 degrees (normal 30) with pain at 10 degrees; lateral flexion to 20 degrees bilaterally (normal 30, bilaterally) with pain at 20 degrees; rotation to 35 degrees bilaterally (normal 30, bilaterally) with pain at 35 degrees.  Straight leg reflex was negative bilaterally.  With repetitive motion testing, there were no objective findings of loss in function or range of motion due to additional weakness, fatigability, disk coordination, lack of endurance, or fatigue against resistance x3 involving the lumbar spine.  The examiner diagnosed degenerative disc disease lumbar spine.

None of the probative medical evidence, including VA outpatient treatment records, private treatment records, or the November 2008 or June 2010 VA examinations, shows that the criteria for a rating in excess of 10 percent were met.  In this regard, range of motion for the lumbar spine was beyond 30 degrees; combined range of motion of the thoracolumbar spine was not greater than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no evidence of ankylosis.  Therefore, a scheduler rating greater than 10 percent is not warranted during this period.

On VA general medical examination in November 2008, the Veteran reported that prolonged standing, walking and running were not possible due to his low back disability; that he had trouble bending, and that he experienced occasional spasms in his back.  However, he denied any incapacitating episodes and reported that he took Motrin for pain.  In June 2010, he reported loss of motion and endurance of the back and some flare-ups of back pain brought on by prolonged sitting, standing and ambulation.  He also reported functional impairment in the form of limitations on prolonged sitting, standing and walking.  However, it was also noted that Tylenol helped with his pain, his stiffness improved during the day, there was no additional weakness, instability or loss of motion with flare-ups, he did not use assistive devices for walking, and there were no incapacitating episodes in the previous 12 months.  Range of motion in November 2008 and June 2010 was essentially normal, even with consideration of pain and other functional impairment; and there was no additional loss to joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing of the lumbar spine.  As such, the Board finds that any functional impairment from the low back disability is contemplated in the 10 percent evaluation he is currently assigned for this period.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

There is also no evidence of any neurological abnormalities during this period.  In this regard, on VA examination in November 2008, neurological examination showed normal motor and sensory function with deep tendon reflexes intact and consistent, bilaterally.  Neurological findings were also normal on VA examination in June 2010.  Furthermore, there was no evidence of IVDS on examination in November 2008 or June 2010, and no assertion or objective evidence of incapacitating episodes to warrant a rating in excess of 20 percent under the general rating formula.

Period Beginning May 14, 2014

On VA examination in May 2014, range of motion of the thoracolumbar spine showed flexion at 90 degrees (normal 90), with pain at 50 degrees; extension at 30 (normal 30), with pain at 30 degrees; right and left lateral flexion at 30 degrees (normal 30), with pain at 30 degrees; and right and left rotation at 30 degrees (normal 30), with pain at 30 degrees.  There was no functional loss or additional limitation of motion following repetitive-use testing.  However, there was noted functional loss and/or impairment of the lumbar spine, due to pain.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  There was no muscle spasm or guarding, and muscle strength was normal for both lower extremities.  There was no muscle atrophy and reflex exam was normal.  Sensory exam showed that sensation to light touch was decreased in the left leg, and there was evidence of mild radiculopathy of the femoral and sciatic nerves of the left leg.  There were no other neurological abnormalities noted.  In addition, there was no evidence of ankylosis and no intervertebral disc syndrome or incapacitating episodes.  There was a 16 cm and a 8 cm scar on the back.  Both were well-healed and neither was painful or unstable.

During VA examination in May 2014, the Veteran reported daily flare-ups of back pain with any kind of activity.  He also reported that he can walk and stand for about 30 minutes to an hour before sitting, and he can care for his yard, but only because he has a riding lawn mower.  His not able to do physical labor, and his son helps him with work around the house.  Furthermore, during range of motion testing, he was able to forward flex to 90 degrees, but he experienced pain at 50 degrees.  Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Therefore, the Board finds that although the Veteran's low back disability would not warrant a rating in excess of 10 percent under the general rating formula alone, resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and that an increased rating of 20 percent, but not higher, is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.

The Board finds that as there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, a rating in excess of 20 percent is not warranted under the general rating formula.  

There is also no evidence of any neurological abnormalities during this period, besides the radiculopathy of the left leg, that the Veteran is already being compensated for.  See July 2014 rating decision.  Furthermore, there was no evidence of IVDS on examination in May 2014, and no assertion or objective evidence of incapacitating episodes to warrant a rating in excess of 20 percent under the general rating formula.

BPH

In a May 2009 rating decision, the RO granted service connection for BPH.  A 10 percent evaluation was assigned, effective March 1, 2009.  The Veteran has appealed this initial rating.

The Veteran's BPH disability is rated under Diagnostic Code 7527, which applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under that diagnostic code, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection. 

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115 (a).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115 (a).

Under the criteria applicable to obstructed voiding, a 0 percent rating applies to obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with anyone or combination of the following: (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.   38 C.F.R. § 4.115 (a).

Period Prior to May 24, 2011

During VA examination in November 2008, the Veteran reported having nocturia with awakening twice in the evening to void.  He also reported a history of an enlarged prostate.  He denied any current treatment or functional impairment as a result of this condition.  Rectal examination was normal with good sphincter tone.  The prostate was smooth, but enlarged, measuring approximately 30 grams.  There were no nodules.  PSA findings were normal.  The diagnosis was BPH.

On VA examination in June 2010, he reported that his condition had worsened and complained of a chronically diminished stream.  He denied dribbling, hesitancy and urgency with urinating.  He also denied hematuria, dysuria, kidney stones, urinary tract infections, urinary discharge, symptoms of chronic kidney disease, or genitourinary cancer, and denied having undergone a Foley, biopsy, cystoscope, or having been hospitalized for this condition.  He reported that he was prescribed Flomax and Avodart daily, which had not particularly helped, but was without side effects.  Laboratory testing was shown as within normal limits (BUN and creatinine).  Genitourinary examination revealed normal penis shaft alignment without deformity; testes normal in size bilaterally without atrophy; and normal anal rectal tone.  The prostate was symmetric and large, measured at 25 grams (improved from prior VA examination), without nodularity.  The prostate was of normal texture with palpation.  Sensory examination revealed normal sensory findings in the genital region throughout.  Cremasteric reflex was diminished with genital stimulation.  The examiner continued the diagnosis of BPH.

As there is no evidence or allegations of wearing of absorbent materials that must be changed fewer than two times per day or two to four times per day; the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day; daytime voiding interval between one and two hours; awakening to void three to four times per night; daytime voiding interval of less than one hour; awakening to void five or more times per night; or urinary retention requiring intermittent or continuous catheterization, a rating in excess of 10 percent is not warranted for voiding dysfunction for this period.  38 C.F.R. § 4.115 (a).

Furthermore, as there is no evidence or allegations of recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management, a rating in excess of 10 percent is not warranted for urinary tract infection for this period.  38 C.F.R. § 4.115 (a).

Period from May 24, 2011, to May 5, 2014

Based on the Veteran's testimony at his Board hearing on May 24, 2011, wherein he credibly indicated that his daytime urinary frequency was eight times a day, the RO found this statement consistent with a daytime voiding interval between one and two hours and that the Veteran therefore was entitled to a 20 percent rating beginning from May 24, 2011.  The Board does not find that the evidence between that date and May 5, 2011, at any time approaches the criteria necessary for a 40 percent rating.  That is, there was a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115 (a).  There was also no evidence of urinary retention requiring intermittent or continuous catheterization.  Id.  

Period Beginning May 6, 2014

On VA examination in May 2014, the Veteran was noted to have daytime voiding in intervals of less than one hour during the day, awakening to void two times per night, decreased force of stream, hesitancy, slow stream, and weak stream.  Accordingly, he was granted a 40 percent rating under Diagnostic Code 7527, effective May 6, 2014.  See July 2014 rating decision.  

As there is no evidence and no allegations of constant albuminuria with some edema; definite decrease in kidney function; hypertension at least 40 percent disabling; the use of an appliance; or the wearing of absorbent materials that must be changed more than four times per day, a rating in excess of 40 percent is not warranted under Diagnostic Code 7527 for voiding dysfunction.  38 C.F.R. § 4.115 (a).
A rating in excess of 30 percent is not available for symptoms of urinary tract infection.  38 C.F.R. § 4.115 (a).


Left Wrist Tenosynovitis

The Veteran's left wrist tenosynovitis is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5024.  Under that Diagnostic Code, disorders are to be rated as limitation of motion of affected parts as degenerative arthritis, as set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In turn, Diagnostic Code 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, Diagnostic Code 5003 provides that a 10 percent rating is for application with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.

Under rating criteria pertaining to limitation of motion of the wrist, Diagnostic Code 5215 provides that a maximum 10 percent rating is assigned for limitation of dorsiflexion of the major or minor wrist to less than 15 degrees, or limitation of palmar flexion in line with forearm.  38 C.F.R. § 4.71a (2015).  (The standardized range of motion for the wrist is plantar flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2015)).

On VA examination in November 2008, the Veteran reported having left wrist pain, elicited by physical activity, but relieved with rest.  He denied any functional impairment as a result of this condition.  On physical examination, there was tenderness of the left wrist, but there were no signs of edema, effusion, weakness, redness, heat, crepitus, subluxation, abnormal movement or guarded movement.  There was no evidence of any limitation of motion of the left wrist, or any additional loss to joint function due to pain, fatigue, weakness, lack of endurance,
or in coordination on repetitive use.  The diagnosis was left wrist tenosynovitis.

The Veteran was afforded a VA examination in October 2010 for right and left wrist carpal tunnel syndrome.  He complained of daily discomfort in his wrist and hand, and described some pins and needles sensation in the left dorsal aspect of the hand.  He denied any subluxation, dislocation or ankylosing areas.  He also denied any swelling or erythema.  He reported his grip was not as strong in either hand, but he could lift, push or pull five pounds or less.  He denied any work restrictions due to his left wrist disability.  The examination of the deep tendon reflexes in the
left biceps, triceps and brachioradialis were within normal limits, and strength was within normal limits.  Grip strength was limited to 3 out of 5.  Sensory examination revealed a negative Phalen's test.  There was mild tenderness in a sleeve-like distribution of the left wrist.  Range of motion was noted as follows: dorsiflexion limited to 44 degrees (normal is 70 degrees), palmar flexion limited to 55 degrees (normal is 80 degrees), radial deviation normal to 20 degrees, and ulnar deviation normal to 45 degrees.  There was mild discomfort throughout the range of motion.  There was no additional weakness, fatigability, incoordination, loss of motion,
loss of joint function on repetitive use.  There was no evidence of moderate symptoms for incomplete paralysis of hand movements.  The examiner diagnosed left carpal tunnel syndrome.

In a November 2010 rating decision, the RO granted service connection for left carpal tunnel syndrome, with a 10 percent rating, effective April 28, 2010, based on symptoms of pain, loss of range of motion and mild incomplete paralysis of hand movements.

On VA examination in May 2014, range of motion of the left wrist showed palmar flexion at 60 degrees (normal 80), dorsiflexion at 60 degrees (normal 70), ulnar deviation at 45 degrees (normal 45), and radial deviation at 20 degrees (normal 20).  There was evidence of pain on movement and less movement than normal.
Although the Veteran has not been shown on objective examination to have compensable limitation of motion of the left wrist, he would usually still be entitled to a 10 percent rating for the pain in his wrist under Diagnostic Code 5003.  However, the Board notes that the Veteran is also currently in receipt of a 10 percent rating for symptoms of pain on movement, due to his carpal tunnel syndrome of the left wrist.  Separate evaluations may be assigned for the same condition provided that there is no duplicative or overlapping symptomology used to assign the evaluations.  Granting a compensable rating for tenosynovitis in addition to the 10 percent rating for left carpal tunnel syndrome, based on the same symptoms, would constitute improper pyramiding.  See 38 C.F.R. § 4.14.  

As such, the Board finds that a compensable rating for left wrist tenosynovitis is not warranted at any time during the appeal period.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected degenerative disc disease of the lumbar spine, BPD or tenosynovitis of the left wrist that is unusual or different from those contemplated by the schedular criteria.  There is no credible evidence that the Veteran's service-connected degenerative disc disease of the lumbar spine, BPD or tenosynovitis of the left wrist cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321 (b)(1) is not warranted in this case.


ORDER

For the period prior to May 14, 2014, a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, is denied.

For the period beginning May 14, 2014, a 20 percent rating, but no higher, for degenerative disc disease of the lumbar spine, is granted, subject to the law and regulations governing the payment of monetary benefits.

For the period prior to May 24, 2011, a rating in excess of 10 percent for BPH, is denied.

For the period from May 24, 2011, to May 5, 2014, a rating in excess of 20 percent for BPH, is denied.

For the period beginning May 6, 2014, a rating in excess of 40 percent for BPH, is denied.

A compensable disability rating for tenosynovitis of the left wrist, is denied for the entire period on appeal.


REMAND

TDIU Prior to May 6, 2014

The Court has also held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered as constituting substantially gainful employment.  38 C.F.R. § 4.16 (a).

VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a veteran unemployable.  38 C.F.R. § 4.16 (b).  Where there is evidence that a veteran is unemployable by reason of service connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16 (b).

The Veteran is currently service connected for arteriosclerotic heart disease, evaluated as 10 percent disabling from March 1, 2009 to April 28, 2010, and 60 percent disabling as of April 28, 2010; sleep apnea, evaluated as 50 percent disabling as of March 1, 2009; BPH, evaluated as 10 percent disabling from March 1, 2009 to May 24, 2011, 20 percent disabling from May 24, 2011 to May 6, 2014, and as 40 percent disabling as of May 6, 2014; status post left shoulder injury with residuals, evaluated as 10 percent disabling as of March 1, 2009; bilateral plantar fasciitis, evaluated as 10 percent disabling as of March 1, 2009; tinnitus, evaluated as 10 percent disabling from March 1, 2009; gastroesophageal reflux disease, evaluated as 10 percent disabling as of March 1, 2009; left knee degenerative arthritis, evaluated as 0 percent disabling from March 1, 2009 to April 28, 2010, and as 10 percent disabling as of April 28, 2010; carpal tunnel syndrome, right wrist with residual scar, evaluated as 10 percent disabling as of April 28, 2010; carpal tunnel syndrome, left wrist with residual scar, evaluated as 10 percent disabling as of April 28, 2010; lumbar spine degenerative disc disease, evaluated as 10 percent disabling from March 1, 2009 to June 21, 2011, and as 10 percent disabling as of October 1, 2011; left leg radiculopathy, evaluated as 10 percent disabling as of May 6, 2014; left elbow epicondylitis, evaluated as 0 percent disabling as of March 1, 2009; right elbow epicondylitis, evaluated as 0 percent disabling as of March 1, 2009; left wrist tenosynovitis, evaluated as 0 percent disabling as of March 1, 2009; bilateral hearing loss, evaluated as 0 percent disabling as of March 1, 2009; hypertension, evaluated as 0 percent disabling as of March 1, 2009; status post umbilical hernia repair, evaluated as 0 percent disabling as of March 1, 2009; and scar, status post back fusion surgery, evaluated as 0 percent disabling as of June 21, 2011.  

The Veteran has a 100 percent combined evaluation for his service-connected disabilities, effective from May 6, 2014.  Therefore, the issue of entitlement to a TDIU from May 6, 2014 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, during his May 2011 Video Conference hearing, the Veteran testified that his service-connected left wrist disability, low back disability and BPH, were interfering with his employment.  The Board also notes that the Veteran has a combined rating of 80 percent as of March 1, 2009, for numerous service-connected disabilities, and he meets the criteria for TDIU as of that date.  38 C.F.R. § 4.16 (a).  Therefore, the Board finds that there is evidence that the Veteran may have therefore been unemployable due to service-connected disabilities prior to May 6, 2014.  

The May 2014 VA examiner noted that the Veteran has good range of motion of his back, and strength and reflexes were normal.  He has subjective complaints of decreased sensation, but that would not limit him from working.  His functional loss associated with his back is directly related to pain.  However he can do sedentary employment, avoiding heavy physical labor jobs.  The examiner concluded that the Veteran's condition had not worsened to the point that he was not able to work in the past three years.  He noted the Veteran's reports that he still mows his lawn and works around the house, while avoiding climbing ladders and heavy physical work.  

The May 2014 VA examiner opined that the Veteran's BPH was not affecting his ability to maintain gainful employment.  The examiner explained that most men of the Veteran's age have BPH, and it is not uncommon and is a condition that he can have and maintain gainful employment with, while taking his medication to control frequency of urination.

The May 2014 VA examiner opined that the Veteran's carpal tunnel syndrome was not affecting his ability to maintain gainful employment.  The examiner explained that the Veteran's scar had healed satisfactorily; was superficial and linear; and there were no residuals due to the scar.  He also noted that the Veteran has subjective limited range of motion (ROM), but he has good strength in his hands.  X-rays of the wrist were normal, and there were no objective findings to indicate that he would not be able to work.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  There is no opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on the Veteran's ability to work.  Accordingly, the Board finds it necessary to remand the issue of entitlement to a TDIU, in order for a VA examiner to provide a medical opinion as to whether the Veteran is unemployable due to the combined effect of his service-connected disabilities.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work, prior to May 6, 2014.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities, prior to May 6, 2014.  The examiner should be provided with a list of the Veteran's service-connected disabilities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue of entitlement to TDIU, prior to May 6, 2014.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


